DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the first limitation of the claim ends in a period.  However, it is not the final limitation of the claim.  Appropriate correction is required.
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 21 is objected to because of the following informalities:  the first limitation of the claim ends in a period.  However, it is not the final limitation of the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: attachment means in claims 4, 10 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 11 recites the limitation "said attachment means" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 	Claim 16 recites the limitation "said attachment means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from claim 12 and is identical in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-10, 12-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkinshaw et al. (US 5,405,349).
 	Regarding claim 1, Burkinshaw et al. disclose an implant removal tool (16) comprising a substantially U-shaped body (16, figures 1 and 4) having curved inner surface (see figure below), curved outer surface (see figure below), front edge (see figure below), right side edge (see figure below), left side edge (see figure below) and rear surface (see figure below); a substantially rectangular-shaped opening (72) located on the substantially U-shaped body between the right side edge and left side edge (figures 1, 2 and 4); and the substantially rectangular-shaped opening having a front edge (see figure below), rear edge (see figure below), right side edge (see figure below) and left side edge (see figure below). 	Regarding claim 2, Burkinshaw et al. disclose the front edge of the substantially U-shaped body is sharpened (74 + 78, figure 1, column 3, lines 33-37).
 	Regarding claim 10, Burkinshaw et al. disclose an attachment means (80 + 82) located on the rear surface of the substantially U-shaped body (figure 1). 	Regarding claim 12, Burkinshaw et al. disclose a handle (80 + 82) extending from the rear surface of the substantially U-shaped body (figure 1). 	Regarding claim 13, Burkinshaw et al. disclose a handle (80 + 82) extending from the rear surface of the substantially U-shaped body (figure 1). 	Regarding claim 15, Burkinshaw et al. disclose an attachment means (80 + 82) located on the rear surface of the substantially U-shaped body (figure 1). 	Regarding claim 17, Burkinshaw et al. disclose a handle (80 + 82) extending from 
 	Regarding claim 8, Burkinshaw et al. disclose an implant removal tool (16, figure 1) comprising a substantially U-shaped body (16, figure 1, 2 and 4) having curved inner surface (see figure below), curved outer surface (see figure below), front edge (see figure below), right side edge (see figure below), left side edge (see figure below) and rear surface (see figure below); a substantially rectangular-shaped opening (72) located on the substantially U-shaped body between the right side edge and left side edge (figure 1, 2 and 4); the substantially rectangular-shaped opening having a front edge (see figure below), rear edge (see figure below), right side edge (see figure below) and left side edge (see figure below); and the front edge of the substantially U-shaped body is sharpened (74 + 78, figure 1, column 3, lines 33-37).

 	Regarding claim 14, Burkinshaw et al. disclose an implant removal tool (16) comprising a substantially U-shaped body (16, figures 1 and 4) having curved inner surface (see figure below), curved outer surface (see figure below), front edge (see 

 	Regarding claim 18, Brukinshaw et al. disclose an implant removal tool (16) comprising a substantially U-shaped body (16, figure 1) having curved inner surface (see figure below), curved outer surface (see figure below), front edge (see figure below), right side edge (see figure below), left side edge (see figure below), front right side edge (see figure below), front left side edge (see figure below) and rear surface (see figure below); the front right side edge of the U-shaped body and front left side edge of the U-shaped body extend beyond the front edge (see figure below).

    PNG
    media_image1.png
    884
    752
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    858
    media_image2.png
    Greyscale

 	Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collard (US 5,820,315).
	 Regarding claim 1, Collard discloses an implant removal tool (1) comprising a substantially U-shaped body (10) having curved inner surface (see figure below), curved outer surface (see figure below), front edge (see figure below), right side edge (see figure below), left side edge (see figure below) and rear surface(see figure below); a substantially rectangular-shaped opening (27) located on the substantially U-shaped body between the right side edge and left side edge (figure 1); and the substantially rectangular-shaped opening having a front edge (see figure below), rear edge (see .
Claims 5, 7, 10, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Collard (US 5,820,315).
 	Regarding claim 5, Collard discloses the front right side edge forms a triangular-shaped point (see figure below); and said front left side edge forms a triangular-shaped point (is a mirror image of the left) therefore if it is not anticipated would be obvious that the right side edge forms a triangular-shaped point.  	 	Regarding claim 7, Collard discloses that the front right side edge is sharpened (see figure below, is a mirror image of the left) therefore if it is not anticipated would be obvious that the right side edge forms a triangular-shaped point, the front left side edge is sharpened (see figure below). 	Regarding claim 10, Collard discloses an attachment means (11) located on the rear surface of the substantially U-shaped body. 	Regarding claim 11, Collard discloses that the attachment means is a threaded member (11). 	Regarding claim 13, Collard disclose a handle (1) extending from the rear surface of the substantially U-shaped body (figure 1). 	Regarding claim 16, Collard disclose the attachment means is a threaded member (11).

    PNG
    media_image3.png
    886
    683
    media_image3.png
    Greyscale
 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775